Title: To Alexander Hamilton from James Reynolds, 17 January 1792
From: Reynolds, James
To: Hamilton, Alexander



Philadelphia 17th January 1792.
Sir

I Suppose you will be surprised in my writing to you Repeatedly as I do. but dont be Alarmed for its Mrs. R. wish to See you. and for My own happiness and hers. I have not the Least Objections to your Calling. as a friend to Boath of us. and must Rely intirely on your and her honnor. when I conversed with you last. I told you it would be disagreeable to me for you to Call, but Sence, I am pritty well Convinsed, She would onely wish to See you as a friend. and sence I am Reconsiled to live with her, I would wish to do [e]very thing for her happiness and my own, and Time may ware of every thing, So dont fail in Calling as Soon as you Can make it Conveanant. and I Rely on your befriending me if there should any thing Offer that would be to my advantage. as you Express a wish to befrind me. So I am
yours to Serve

James Reynolds
Mr. Alexr. Hamilton

